Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 1 and 16. More specifically, the Examiner agrees with Applicant’s Arguments/Remarks filed 02/15/2022, in that, WO 9849872 (“Bearfield”) in view of Ghanem (US 2009/0167186) fails to teach sending a positive condition status signal to the remote operations management system based on different proportional threshold levels, as recited in amended claims 1 and 16. (See Arguments, page 9). As pointed out in the Arguments, Bearfield teaches that “the state may be selectively sent to the central control only when it is determined that a predetermined number of LEDs has failed, or when the detected light intensity falls below a predetermined level.” (Bearfield, page 4, lines 5-8). Ghanem fails to remedy this deficiency. Further, WO 2008/141384 (“Young”) fails to remedy this deficiency because Young only teaches a threshold device to turn off the traffic light display based on the proportion of faulty LEDs (See Arguments, page 10). Thus, amended independent claims 1 and 16 are non-obvious and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617